Per Curiam.
The reference provided for in the interlocutory decree was not to hear, try and determine. It was an incidental reference to ascertain certain facts, “ to the end that upon the coming in and the confirmation of such report a final judgment may be entered.” The ordinary practice under the circumstances here would have been to move at Special Term for the confirmation of the report and for final judgment and at the same time for an extra allowance. The point of practice, however, is immaterial since we are of the opinion that the case was not difficult and extraordinary within the rigid rule of this department. (Wende v. Board of Supervisors, 206 App. Div. 732, and authorities cited; Block v. Amsden, 207 id. 883.)
The order should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
All concur. Present — Hubbs, P. J., Clark, Sears, Crouch and Sawyer, JJ.
Order reversed, ■ with ten dollars costs and disbursements, and motion denied, with ten dollars costs.